UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 95-10549
                          Summary Calendar



                     WAYNE MORRIS REEVES, JR.,

                                                 Plaintiff-Appellant,


                               VERSUS


            STATE OF TEXAS, PARDON AND PAROLE DIVISION;
           JAMES A. COLLINS, DIRECTOR, TEXAS DEPARTMENT
          OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
         JOHN DOE, Commissioner of TDCJ-Board of Pardons
                       and Paroles Division,

                                             Defendants-Appellees.



           Appeal from the United States District Court
                For the Northern District of Texas
                           (2:93-CV-255)
                       (September 27, 1995)


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1
     Appellant, a Texas Department of Criminal Justice inmate,

proceeding pro se and in forma pauperis, brought suit under 42

U.S.C.   § 1983.   The district court dismissed the suit under 28

U.S.C. § 1915(d) as frivolous.    We affirm, and specifically warn

1
  Local Rule 47.5 provides: “The publication of opinions that have
no precedential value and merely decide particular cases on the
basis of well-settled principles of law imposes needless expense on
the public and burdens on the legal profession.” Pursuant to that
Rule, the Court has determined that this opinion should not be
published.
Appellant   that the filing of any further frivolous suits will

result in sanctions.

      Appellant claims that the Texas practice of requiring inmates

to work violates the Thirteenth Amendment; that since he cannot be

forced to work, he cannot be disciplined for refusing to work; and

that inmates should be compensated for their work and given more

“work time credit”.      This Court has long ago decided all these

issues adverse to Appellant’s position. Wendt v. Lynaugh, 841 F.2d
619, 620-21 (5th Cir. 1988); see also Murray v. Mississippi Dep’t

of Corrections, 911 F.2d 1167, 1167-68 (5th Cir. 1990), cert.

denied, 498 U.S. 1050 (1991).        These same authorities dispose of

his claim regarding revocation of prisoners “work time credits”.

      We do not consider Reeves claims that relinquishment of work

time credit as a condition of parole is unconstitutional because he

did not allege that he either has been, or will be, eligible for

parole so he has not presented a case or controversy for decision.

Cross v. Lucius, 713 F.2d 153, 158 (5th Cir. 1983).            This Court is

without jurisdiction to consider the issue.

      Appellant raises for the first time on appeal the contentions

that his medical records have been altered and that attendance at

the   Windham   School    deprives       inmates   of   true    educational

opportunity.    We do not consider issues not raised in the district

court. Varnado v. Lynaugh, 920 F.2d 320, 322 (5th Cir. 1991).           His

assertion in the district court that other prisoners’ medical

records were altered does not state a claim that Appellant is

competent to litigate.


                                     2
     Numerous orders of the district court are complained of on

appeal but no understandable argument is advanced in Appellant’s

papers in relation to them so we are unable to review them.

     AFFIRMED.




                                3